Exhibit 10.3

Viacom Inc.

2006 Long-Term Management Incentive Plan

(Amended and Restated on April 12, 2007,

December 2, 2008 and effective January 1, 2011)

2011 Terms and Conditions to the Restricted Share Units Certificate

ARTICLE I

TERMS OF RESTRICTED SHARE UNITS

Section 1.1        Grant of Restricted Share Units. The Restricted Share Units
(the “Restricted Share Units”) have been awarded to the Participant subject to
the terms and conditions contained in (A) the confirmation for the May 25, 2011
grant of Restricted Share Units provided to the Participant (the “Restricted
Share Units Certificate”) and the Terms and Conditions contained herein
(collectively with the Restricted Share Units Certificate, the “Certificate”)
and (B) the Plan, the terms of which are hereby incorporated by reference. A
copy of the Plan and the Prospectus dated May 25, 2011 are being provided
simultaneously to the Participant on-line or attached hereto. Capitalized terms
that are not otherwise defined herein have the meanings assigned to them in the
Restricted Share Units Certificate or the Plan. Each Restricted Share Unit shall
entitle the Participant to receive one share of Class B Common Stock, subject to
the terms and conditions set forth in the Certificate and the Plan.

Section 1.2        Terms of Restricted Share Units.

(a)        Vesting. Subject to the other terms and conditions contained in the
Certificate and in the Plan, the Restricted Share Units shall vest in four
installments of an approximately equal whole number of Restricted Share Units on
each of the first, second, third and fourth anniversaries of the Date of Grant.

(b)        Settlement. On the date each portion of the Restricted Share Units
vests, that portion of the Restricted Share Units that has vested shall be
payable in shares of Class B Common Stock, which may be evidenced in such manner
as the Committee in its discretion shall deem appropriate, including, without
limitation, book-entry registration. Settlement of vested Restricted Share Units
shall be made as soon as practicable, and in any event within 60 days, after the
vesting dates.

(c)        Dividend Equivalents. Until the Restricted Shares Units are settled,
Dividend Equivalents shall accrue on the Restricted Share Units if the Company
pays regular cash dividends on Class B Common Stock. The Company will credit
such Dividend Equivalents when it pays the corresponding dividend on the Class B
Common Stock. Accrued Dividend Equivalents will vest and be paid in cash through
payroll at the later of (i) the date on which the corresponding Restricted Share
Units vest and (ii) the date on which such dividends are paid with respect to
the Class B Common Stock. The decision to pay a dividend and, if so, the

 

1



--------------------------------------------------------------------------------

amount of any such dividend, is determined by the Company in its sole
discretion. Accrued Dividend Equivalents will not be paid with respect to any
Restricted Share Units that do not vest and are cancelled.

(d)        Termination of Employment, Retirement, Death or Permanent Disability.
In the event that the Participant’s employment with the Company or any of its
Subsidiaries ends prior to the date or dates on which the Restricted Share Units
vest in accordance with Section 1.2(a) hereof, the Participant shall forfeit all
unvested Restricted Share Units as of the date of such event, unless
(i) otherwise provided in the Participant’s employment agreement or (ii) the
Committee determines otherwise and provides that some or all of such
Participant’s unvested Restricted Share Units shall vest as of the date of such
event, in which case shares of Class B Common Stock shall be delivered in
accordance with Section 1.2(b) hereof to the Participant or, in the case of the
Participant’s death, to the person or persons who acquired the right to receive
such certificates by will, the laws of descent and distribution or beneficiary
designation. A “termination of employment” occurs, for purposes of the
Restricted Share Units, when a Participant experiences a “separation from
service” with the Company and its Subsidiaries for purposes of Section 409A
determined using the default provisions thereunder. Unless the Committee
determines otherwise, the employment of a Participant who works for a Subsidiary
shall terminate, for purposes of the Restricted Share Units, on the date on
which the Participant’s employing company ceases to be a Subsidiary.

ARTICLE II

EFFECT OF CERTAIN CORPORATE CHANGES

In the event of a merger, consolidation, stock split, reverse stock split,
dividend, distribution, combination, reclassification, reorganization, split-up,
spin-off or recapitalization that changes the character or amount of the Class B
Common Stock or any other changes in the corporate structure, equity securities
or capital structure of the Company, the Committee shall make such adjustments,
if any, to the number and kind of securities subject to the Restricted Share
Units, as it deems appropriate. The Committee may, in its sole discretion, also
make such other adjustments as it deems appropriate in order to preserve the
benefits or potential benefits intended to be made available hereunder. Such
determinations by the Committee shall be conclusive and binding on all persons
for all purposes.

ARTICLE III

DEFINITIONS

As used herein, the following terms shall have the following meanings:

(a)        “Board” shall mean the Board of Directors of the Company.

(b)        “Cause” shall (i) have the meaning provided in a Company or a
Subsidiary employment agreement that is in effect and applicable to the
Participant, or (ii) mean, if there is no such employment agreement or if such
employment agreement contains no such term, unless the Committee determines
otherwise, (A) conduct constituting embezzlement, material misappropriation or
fraud, whether or not related to the Participant’s employment with the

 

2



--------------------------------------------------------------------------------

Company or a Subsidiary; (B) conduct constituting a felony, whether or not
related to the Participant’s employment with the Company or a Subsidiary;
(C) conduct constituting a financial crime, material act of dishonesty or
material unethical business conduct, involving the Company or a Subsidiary;
(D) willful unauthorized disclosure or use of Company or Subsidiary confidential
information; (E) the failure to substantially obey a material lawful directive
that is appropriate to the Participant’s position from a superior in his or her
reporting line or the Board; (F) the failure or refusal to substantially perform
the Participant’s material employment obligations (other than any such failure
or refusal resulting from the Participant’s disability); (G) the willful failure
to cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, whether or not related to employment
with the Company or a Subsidiary, after being instructed by the Company or a
Subsidiary to cooperate; (H) the willful destruction of or failure to preserve
documents or other material known to be relevant to any investigation referred
to in subparagraph (G) above; or (I) the willful inducement of others to engage
in the conduct described in subparagraphs (A) – (H).

(c)        “Certificate” shall have the meaning set forth in Section 1.1 hereof.

(d)        “Class B Common Stock” shall mean shares of Class B Common Stock, par
value $0.001 per share, of the Company.

(e)        “Code” shall mean the U.S. Internal Revenue Code of l986, as amended,
including any successor law thereto and the rules, regulations and guidance
promulgated thereunder.

(f)        “Committee” shall mean the Compensation Committee of the Board (or
such other Committee(s) as may be appointed or designated by the Board to
administer the Plan).

(g)        “Company” shall mean Viacom Inc., a Delaware corporation.

(h)        “Date of Grant” shall be the date set forth on the Restricted Share
Units Certificate.

(i)        “Dividend Equivalent” shall mean an amount in cash equal to the
regular cash dividend, if any, that would have been paid on the number of shares
of Class B Common Stock underlying the Restricted Share Units.

(j)        “Fair Market Value” of a share of Class B Common Stock on a given
date shall be the 4:00 p.m. (New York time) closing price on such date on the
New York Stock Exchange or, if different, the principal stock exchange on which
the Class B Common Stock is then listed.

(k)        “Participant” shall mean the employee named on the Restricted Share
Units Certificate.

(l)        “Permanent Disability” shall have the same meaning as such term or a
similar term has in the long-term disability policy maintained by the Company or
a Subsidiary thereof for the Participant and that is in effect on the date of
the onset of the Participant’s Permanent Disability unless the Committee
determines otherwise.

 

3



--------------------------------------------------------------------------------

(m)        “Plan” shall mean the Viacom Inc. 2006 Long-Term Management Incentive
Plan, as amended and restated on April 12, 2007, December 2, 2008 and effective
January 1, 2011, and as may be further amended from time to time.

(n)        “Restricted Share Units” shall mean the contractual right granted to
the Participant to receive shares of Class B Common Stock, subject to the terms
and conditions set forth in the Certificate and the Plan.

(o)        “Restricted Share Units Certificate” shall have the meaning set forth
in Section 1.1 hereof.

(p)        “Retirement” shall mean the resignation or termination of employment
after attainment of an age and years of service required for payment of an
immediate pension pursuant to the terms of any qualified defined benefit
retirement plan maintained by the Company or a Subsidiary in which the
Participant participates; provided, however, that no resignation or termination
prior to a Participant’s 60th birthday shall be deemed a retirement unless the
Committee so determines in its sole discretion; and provided further that the
resignation or termination of employment other than a termination of employment
for Cause after attainment of age 60 shall be deemed a retirement if the
Participant does not participate in a qualified defined benefit retirement plan
maintained by the Company or a Subsidiary.

(q)        “Section 409A” shall mean Section 409A of the Code and the rules,
regulations and guidance promulgated thereunder from time to time.

(r)        “Subsidiary” shall mean a corporation (or a partnership or other
enterprise) in which the Company owns or controls, directly or indirectly, 50%
or more of the outstanding shares of stock normally entitled to vote for the
election of directors (or comparable equity participation and voting power).

ARTICLE IV

MISCELLANEOUS

Section 4.1        No Rights to Awards or Continued Employment. Neither the
Certificate, the Plan nor any action taken in accordance with such documents
shall confer upon the Participant any right to be employed by or to continue in
the employment of the Company or any Subsidiary, nor to be entitled to any
remuneration or benefits not set forth in the Plan or the Certificate, including
the right to receive any future awards under the Plan or any other plan of the
Company or any Subsidiary or interfere with or limit the right of the Company or
any Subsidiary to modify the terms of or terminate the Participant’s employment
at any time for any reason.

Section 4.2        Restriction on Transfer. The rights of the Participant with
respect to the Restricted Share Units shall not be transferable, except by will,
the laws of descent and distribution or beneficiary designation; provided that
the Committee may permit other transferability, subject to any conditions and
limitations that it may, in its sole discretion, impose. During a Participant’s
lifetime, the Participant’s rights with respect to any Restricted Share Units

 

4



--------------------------------------------------------------------------------

may be exercised only by the Participant or by any transferee to whom the
Restricted Share Units has been transferred in accordance with the preceding
sentence.

Section 4.3        Taxes. The Company or a Subsidiary, as appropriate, shall be
entitled to withhold from any payment made to the Participant, a Participant’s
estate or any permitted transferee or beneficiary an amount sufficient to
satisfy any federal, state, local and/or other tax withholding requirement. The
Company, in its discretion, may, as a condition to the settlement of the
Restricted Share Units, payment of the Dividend Equivalents or delivery of any
shares of Class B Common Stock, require that an additional amount be paid in
cash equal to the amount of any federal, state, local and/or other tax
withholding requirement or, alternatively, satisfy such tax withholding
requirement by withholding shares of Class B Common Stock subject to the
applicable Restricted Share Units and/or Dividend Equivalents.

Section 4.4        Stockholder Rights. The grant of Restricted Share Units under
the Certificate shall not entitle the Participant or a Participant’s estate, any
permitted transferee or beneficiary to any rights of a holder of shares of Class
B Common Stock, unless, and only when, the Participant, the Participant’s
estate, or the permitted transferee or beneficiary is registered on the books
and records of the Company as a stockholder and shares are delivered to such
party upon settlement of the Restricted Share Units or payment of the Dividend
Equivalents. Unless otherwise determined by the Committee or specified herein,
no adjustment shall be made for dividends or distributions or other rights in
respect of any shares of Class B Common Stock for which the record date is prior
to the date on which the Participant, a Participant’s estate or any permitted
transferee or beneficiary shall become the holder of such shares of Class B
Common Stock.

Section 4.5        No Restriction on Right of Company to Effect Corporate
Changes. Neither the Plan nor the Certificate shall affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue of stock or of options, warrants or rights to purchase
stock or of bonds, debentures, preferred or prior preference stocks whose rights
are superior to or affect the Class B Common Stock or the rights thereof or
which are convertible into or exchangeable for Class B Common Stock, or the
dissolution or liquidation of the Company, or any sale or transfer of all or any
part of its assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.

Section 4.6        Section 409A. If any provision of the Certificate contravenes
any regulations or Treasury guidance promulgated under Section 409A or could
cause the Participant to be required to recognize income for United States
federal income tax purposes with respect to any Restricted Share Units before
such Restricted Share Units are settled or to be subject to any additional tax
or interest under Section 409A, such provision of the Certificate may be
modified to maintain, to the maximum extent practicable, the original intent of
the applicable provision without the imposition of any additional tax or
interest under Section 409A. Moreover, any discretionary authority that the
Board or the Committee may have pursuant to the Certificate shall not be
applicable to Restricted Share Units that are subject to Section 409A to the
extent such discretionary authority will contravene Section 409A.

 

5



--------------------------------------------------------------------------------

Section 4.7        Amendment. The Committee shall have broad authority to amend
the Certificate without approval of the Participant to the extent necessary or
desirable (i) to comply with, or take into account changes in, applicable tax
laws, securities laws, accounting rules and other applicable laws, rules and
regulations or (ii) to ensure that the Participant is not required to recognize
income for United States federal income tax purposes with respect to any
Restricted Share Units before such Restricted Share Units are settled and is not
subject to additional tax and interest under Section 409A with respect to any
Restricted Share Units.

Section 4.8        Interpretation. In the event of any conflict between the
provisions of the Certificate (including the definitions set forth herein) and
those of the Plan, the provisions of the Plan will control. Additionally, in the
event of a conflict or ambiguity between the provisions of the Certificate and
the provisions of any employment agreement that is in effect and applicable to
the Participant with respect to the Restricted Share Units, the provisions of
such employment agreement shall be deemed controlling to the extent such
provisions are consistent with the provisions of the Plan and are more favorable
to the Participant than the provisions of the Certificate.

Section 4.9        Breach of Covenants. In the event that the Committee makes a
good faith determination that the Participant committed a material breach of the
restrictive covenants relating to non-competition, non-solicitation,
confidential information or proprietary property in any employment or other
agreement applicable to the Participant during the Participant’s employment or
the one year period after termination of the Participant’s employment with the
Company or a Subsidiary for any reason, (i) the Participant shall be required to
return the shares of Class B Common Stock received by him or her in settlement
of the Restricted Share Units and the cash payment of the Dividend Equivalents
during the one year period prior to such breach or any time after such breach
occurs, or, if the shares of Class B Common Stock received in settlement of the
Restricted Share Units within the one year period prior to such breach were sold
by the Participant, return any proceeds realized on the sale of such shares of
Class B Common Stock prior to such breach or any time after such breach occurs
and (ii) any Restricted Share Units that have not been settled shall be
forfeited.

Section 4.10        Limited Purpose Accounts. If the Participant is a Plan
participant in the United States, the Company shall be entitled to access the
information contained in the Participant’s individual limited purpose account
maintained by the applicable plan administrator; provided, however, that the
Company may not disclose individual account information to third parties (other
than the plan administrator).

Section 4.11        Governmental Regulations. The Restricted Share Units shall
be subject to all applicable rules and regulations of governmental or other
authorities.

Section 4.12        Headings. The headings of articles and sections herein are
included solely for convenience of reference and shall not affect the meaning of
any of the provisions of the Certificate.

 

6



--------------------------------------------------------------------------------

Section 4.13        Governing Law. The Certificate and all rights hereunder
shall be construed in accordance with and governed by the laws of the State of
Delaware.

 

7